DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/21/2020 has been entered.
 	Claim 1, 11, 30, 42, and 45 have been amended.
	Claims 2, 8-10, 13, 20-21, 24-29, 31, 34-35, 39, and 43 have been cancelled.
	Claim 46 has been newly added.

Response to Arguments
	The objection to the drawings have been withdrawn in view of applicant’s amendment.
	The 112, 1st & 2nd paragraph rejections have been withdrawn in view of applicant’s amendment.
	The Chen/Levenson rejection has been withdrawn in view of applicant’s amendment.


Drawings
The drawings were received on 12/21/2020.  These drawings are approved.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jamal Jordan on 5/20/2021.
The application has been amended as follows: 
	In claim 1, line 14, delete “transverse” and replace with --middle--.

	In claim 1, line 15, delete “opening” and replace with --middle opening--.

	In claim 1, line 16, delete “opening” and replace with --middle opening--.

In claim 1, line 18, delete “opening” and replace with --middle opening--.

	In claim 1, line 19, delete “along” and replace with --along an external side of--.

In claim 1, line 20, delete “opening” and replace with --middle opening--.

	In claim 1, line 20, delete “pressure” and replace with --pressure into the open space--.

Allowable Subject Matter
Claims 1, 3-7, 11-12, 14-19, 22-23, 30, 32-33, 36-38, 40-42, and 44-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither renders obvious an oral device comprising the flexible negative pressure deliverable part further comprises a middle opening in fluid communication with the longitudinal passage at one end of the middle opening and in fluid communication with the open space at another end of the opening to deliver negative pressure to the open space when the flexible negative pressure deliverable part is inserted into the open space, and an open channel in fluid communication with the middle opening and extending longitudinally along an external side of the flexible negative pressure deliverable part, the open channel distributing the negative pressure into the open space and preventing the middle opening from obstruction by the tongue, in combination with all features recited in the claim.
Regarding dependent claims 3-7, 11-12, 14-19, 22-23, 30, 32-33, 36-38, 40-42, and 44-46, they are allowable due to their dependencies on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786